Citation Nr: 0721442	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  99-08 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic left ankle sprain residuals.

2.  Entitlement to an initial compensable disability 
evaluation for tonsillitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1988 to August 
1991.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).  The Board Remanded 
the appeal in January 2005.


FINDINGS OF FACT

1.  There is mild degenerative joint disease of the veteran's 
left ankle, without compensable limitation of motion, 
subluxation, or other abnormality.

2.  Medical opinion establishes that the veteran's current 
hoarseness is not attributable to acute or chronic 
tonsillitis, and establishes that there are no current 
symptoms or residuals of tonsillitis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of chronic left ankle sprains are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2006).

2.  The criteria for an increased (compensable) initial 
evaluation for tonsillitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.97, Diagnostic Codes 6599-6519 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher initial 
evaluation for each disability at issue in this appeal.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  If there is any defect 
in the content or timing of the VCAA, VA must establish that 
such defect was not prejudicial to the veteran.  See Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Because the RO granted the veteran's claims for service 
connection for left ankle sprain residuals and tonsillitis 
which underlie the appeals for increased initial disability 
ratings, the statutory scheme for VCAA notice has served its 
purpose.  Therefore, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

If additional notice of any criterion for evaluating the 
degree of disability is required after the VCAA has been met 
because service connection has been granted, such notice has 
been provided in this case.  In particular, after the 
original grants of service connection for the disabilities at 
issue in this appeal were awarded, the RO advised the 
veteran, in October 2003, of the types of evidence that might 
be relevant to establish the level of a disability and 
described the general criteria for establishing a disability 
rating.  In July 2004, the RO issued a supplemental statement 
of the case (SSOC) which advised the veteran of each 
criterion for establishing a disability level for the 
disabilities at issue, among other notice to the veteran.

Following the Board's Remand of the claims for increased 
evaluations in January 2005, letters describing the 
provisions of the VCAA were issued to the veteran in April 
2005 and in December 2006.  The claim was thereafter 
readjudicated in March 2007.  The notices provided in 2003 
and 2004, together with the notices provided in April 2005 
and in December 2006, meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), since the 
veteran's claims were readjudicated following issuance of the 
final letters.  Further, given the veteran's statements and 
arguments, the Board finds that the veteran did understand 
that he could and should submit evidence as to the severity 
of his disorders.  Thus, the essential fairness of the 
adjudication was not frustrated.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); see also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

In addition, the duty to assist the veteran to develop the 
claims has been fulfilled.  VA clinical records have been 
obtained, and the veteran was afforded VA examinations.  The 
veteran has specifically indicated that he received no 
clinical treatment outside VA.  The veteran has been afforded 
an opportunity to submit any additional evidence and has been 
afforded the opportunity to identify any relevant evidence.  

The Board reiterates that, if there was any defect in 
compliance with the VCAA, the record establishes that the 
veteran has not been prejudiced.  The record shows that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  See Overton v. 
Nicholson, 20 Vet .App. 427, 438 (2006).  The Board finds 
that all requirements in the VCAA, including the duty to 
notify the veteran and the duty to assist the veteran, have 
been met, and that the timing of the notice has not 
prejudiced the veteran.  



Claims for increased initial disability evaluations 

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's appeal for higher initial evaluations 
for the disabilities at issue requires consideration of 
staged ratings.

1.  Claim for increased evaluation for left ankle disability

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.  20 percent is the maximum rating 
available under this diagnostic code.

The veteran was afforded VA examination in October 2006.  At 
that time, the veteran was able to dorsiflex the ankle from 0 
degrees to 25 degrees.  He was able to plantar flex from 0 
degrees to 45 degrees.  Since these ranges of motion are 
equal to or better than the range specified as normal by 
regulation, the veteran is not entitled to an increased 
evaluation based on limitation of motion.  See DC 5271.  The 
examiner who conducted the October 2006 VA examination also 
found that there was no ankle instability or tendon 
abnormality.  Since there is no objective evidence of 
instability or subluxation, diagnostic codes used to evaluate 
those symptoms are not applicable.  See DC 5257; VAOPGCPREC 
9-98; VAOPGCPREC 23-97.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  In cases of evaluation of 
orthopedic injuries, there must be adequate consideration of 
functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran did not report flare-ups of 
pain.  The examiner noted consideration of the veteran's 
objective manifestations of pain, but did not report that the 
veteran had pain at any point in the range of motions of the 
left ankle.  The examiner specified that there was no 
additional loss of range of motion after repetitive use of 
the ankle.  Therefore, an increased evaluation based on 
consideration of functional limitation is not warranted.  

The veteran had a waddling gait as a result of obesity, but 
the examiner did not find any gait abnormality due to the 
residuals of ankle sprains.  The only abnormality found on VA 
examination was a small lucency at the lateral aspect of the 
talar dome.  This was interpreted as possibly representing a 
small subchondral lesion.  The provisions of 38 C.F.R. § 
4.71a, DC 5003, the criteria for evaluating degenerative 
arthritis, state that degenerative arthritis established by 
radiologic findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  DC 5003 further states 
that, where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion, 
to be combined, not added, under DC 5003.  If the radiologic 
findings are interpreted as disclosing degenerative 
arthritis, a 10 percent evaluation is warranted for left 
ankle sprain residuals on that basis.  Since, however, only 
the ankle joint is affected, an evaluation in excess of 10 
percent is not warranted on a schedular basis.  

The Board has considered whether the veteran is entitled to 
an increased evaluation in excess of 10 percent on an 
extraschedular basis.  The Court has held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) where 
circumstances are presented which the UnderSecretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds there is no evidence that the veteran's ankle 
disability has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards.  
As the veteran himself does not contend that he is entitled 
to an extraschedular evaluation for ankle disability, and no 
unusual or exceptional factor is evidenced in the clinical 
records, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash, supra.

Because there is no factual basis for an evaluation in excess 
of 10 percent where the only abnormality is a radiologic 
finding, the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The appeal 
for an increased initial evaluation for left ankle disability 
must be denied.  

2.  Claim for initial compensable evaluation for tonsillitis

The veteran contends that he is entitled to a compensable 
evaluation for his recurrent tonsillitis because it causes 
his to be hoarse and lose his voice.  The veteran's service-
connected residuals of tonsillectomy is currently rated 0 
percent disabling or noncompensable under DCs 6599-6516.  
Residuals of tonsillectomy is not listed on the Rating 
Schedule and the RO assigned Diagnostic Code 6599 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99".  See 38 
C.F.R. § 4.20.  The RO determined that the most closely 
analogous Diagnostic Code is 38 C.F.R. § 4.97, Diagnostic 
Code 6516, used to evaluate chronic laryngitis.

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  DC 6516.  
A 30 percent disability evaluation is warranted for 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy.  

On VA examination conducted in January 2007, the veteran 
reported that he had intermittent hoarseness as a result of 
his tonsillitis.  The examiner, however, found that the 
veteran was hoarse because he was phonating with his false 
vocal cords, a condition called dysphonia plica 
supraventricularis.  The examiner stated that this was a 
functional problem with correct use of the larynx ("voice 
box"), and was not a sequella of acute or chronic 
tonsillitis.  The veteran's tonsils were within normal 
limits.  There was no evidence of sinus disease, and the soft 
palate was normal.  The examiner provided a specific opinion 
that the veteran's tonsillitis was not the cause of his 
laryngitis.  The dysphonia plica supraventricularis accounted 
for the veteran's current hoarseness in the absence of acute 
tonsillitis.

A compensable evaluation is not warranted for the veteran's 
service-connected residuals of tonsillectomy, because the 
objective medical evidence shows that the residuals of 
tonsillectomy are not producing current compensable 
pathology.  The veteran's tonsils are normal, and he does not 
have acute tonsillitis.  There is no evidence that the 
veteran has recently been treated for recurrent tonsillitis.  
The veteran's tonsillitis has not resulted in any current 
sinus or nose disorder, since those disorders are not 
currently present.  

At his August 1999 personal hearing, the veteran testified 
that he had yearly recurrences of tonsillitis, as well having 
episodes of large amounts of mucous.  However, more recent 
clinical records do not show that the veteran has been 
medically treated for recurrent tonsillitis since that 
hearing, and the current evidence establishes that there was 
no inflammation of the mucous membranes.  

Most importantly, the clinical examination conducted in 
January 2007 establishes that there is no inflammation of the 
vocal cords or mucous membrane.  While that examination does 
show that the veteran is hoarse, the examiner has attributed 
that hoarseness to a disorder other than tonsillitis and has 
explained that determination and the findings supporting it 
in detail.  

The veteran is competent to testify that he becomes hoarse 
and loses his voice.  Barr v. Nicholson, No. 04-0534 (U.S. 
Vet. App. June 15, 2007).  The veteran is not, however, 
competent to opine as to the cause of the hoarseness.  Here, 
the veteran's lay belief that his service-connected 
tonsillitis causes his symptoms of hoarseness conflicts with 
the medical opinion of record.  The medical opinion is of 
greater probative value than the veteran's belief as to the 
medical cause of his hoarseness.  Since the veteran's 
hoarseness, which he thought was due to his service-connected 
tonsillitis, must be attributed to a disorder other than 
tonsillitis, and there is no other current symptoms of 
tonsillitis, the preponderance of the evidence is against a 
compensable evaluation for tonsillitis.  

Because there is no factual basis for a compensable 
evaluation for tonsillitis where there is no current 
symptomatology attributable to that disability, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.  The evidence is not in equipoise, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The appeal for an 
increased (compensable) initial evaluation for tonsillitis 
must be denied.  


ORDER

The appeal for an initial disability evaluation in excess of 
10 percent for chronic left ankle sprain residuals is denied.

The appeal for an initial compensable disability evaluation 
for tonsillitis is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


